Citation Nr: 1424362	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  11-14 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for depression.

2.  Entitlement to service connection for an acquired psychiatric disability, to include depression and posttraumatic stress disorder (PTSD.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for gastritis.

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for a skin disability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to January 1984, and from February 2003 to July 2004.

These matters come to the Board of Veterans' Appeals (Board) from a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been received to reopen the claims of service connection for depression, gastritis, and sleep apnea.  A notice of disagreement was filed in April 2010, a statement of the case was issued in May 2011, and a substantive appeal was received in May 2011.

The Veteran testified at a Board hearing in April 2013; the transcript is of record.

In a November 2010 rating decision, the RO denied entitlement to service connection for PTSD and continued the denial in an April 2011 rating decision.  The United States Court of Appeals for Veterans Claims (Court) has held that the Board must broadly construe claims and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1, 4 (2009).  Thus, the Board will also consider entitlement to service connection for PTSD as part and parcel of the claim of service connection for depression, hence the recharacterization of the issue hereinabove.

The issues of entitlement to service connection for gastritis and sleep apnea, on the merits, and entitlement to service connection for a skin disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2007 decision the RO denied service connection for depression, gastritis, and sleep apnea; a notice of disagreement was not filed, and new and material evidence was not received within one year of the notice of the rating decision.

2.  Additional evidence received since the RO's August 2007 decision is new and relates to an unestablished fact necessary to substantiate the claims of service connection for depression, gastritis, and sleep apnea, and raises a reasonable possibility of substantiating the claims of service connection.

3.  The Veteran has PTSD and depression as a result of experiences during active service.  


CONCLUSIONS OF LAW

1.  The August 2007 rating decision denying service connection for depression, gastritis, and sleep apnea is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been received since the RO's August 2007 decision to reopen the claims of service connection for depression, gastritis, and sleep apnea.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for entitlement to service connection for PTSD and depression have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.304, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In an August 2007 rating decision, the RO denied the Veteran's claims of service connection for depression, gastritis, and sleep apnea on the basis that such conditions were not shown to be due to service.  Of record were service treatment records and VA outpatient treatment records dated in 2006 and 2007.  

The Veteran did not file a notice of disagreement and no new and material evidence was received.  Accordingly, the August 2007 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

In July 2009, the Veteran filed a claim of service connection for depression, gastritis, and sleep apnea.

Correspondence dated in May 2012 from Dr. N.A.O.V. reflects a diagnosis of PTSD and the opinion that his PTSD and depression are due to service.  Dr. N.A.O.V. also suggested that he has sleeping problems which are due to his nervous problems.  

At the April 2013 Board hearing, the Veteran testified that he began to experience anxiety and depression in 2003 after a fellow soldier and buddy died in a convoy.  T. at 3.  He testified that he began to experience gastritis taking medication for headaches and muscle aches.  T. at 3.  It is noted that service connection has been established for migraine headaches, effective May 11, 2012.  He also testified to having problems sleeping once he separated from active service.  T. at 3.  

Correspondence dated in July 2013 from Dr. J.R.C. reflects diagnoses of PTSD and major depression which Dr. J.R.C. relates to experiences in service.  

Such "new" evidence relates to an element necessary to substantiate the claims - a relationship to service or relationship to a service-connected disability.  See 38 C.F.R. §§ 3.303, 3.310.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the claims of service connection for depression, gastritis, and sleep apnea are reopened.  38 U.S.C.A. § 5108.


Service connection

The RO has not considered the merits of the reopened claim of service connection for depression.  Ordinarily the Board cannot adjudicate a claim on a basis different from that of the RO.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006); Gardner v. Shinseki, 22 Vet. App. 415, 418, footnote 2 (2009).  However, as the Board is granting the Veteran's claim there would be no benefit to remanding the claim for initial RO consideration and there is no prejudice to the Veteran.

Service connection will be granted if it is shown that a veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1131; 38 C.F.R. §§ 3.307, 3.309. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed inservice stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2).  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) (2013); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).  In this case, the evidence establishes that the Veteran served in Iraq from 2003 to 2004 in support of Operation Iraqi Freedom (OIF) and it is conceded that he experienced stressors related to his fear of hostile military or terrorist activity.

The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

In this case, the Board finds that the credible and competent evidence supports the Veteran's claim of service connection for an acquired psychiatric disability, to include PTSD and depression.  

VA outpatient treatment records dated as early as May 2006 reflects a diagnosis of depressive disorder, although at that time no service experiences were noted.  

A March 2009 VA outpatient treatment record reflects the Veteran's reports of experiencing nightmares due to "mostly being bombed."  He also reported flashbacks of OIF events.  The diagnoses were depressive disorder and PTSD.  Treatment records reflect continued treatment for depressive disorder and PTSD.

In November 2010, the Veteran underwent a VA examination.  The Veteran reported that during service in Iraq, he was a truck driver in a convoy in which an improvised explosive device exploded and killed a fellow soldier.  The examiner diagnosed depression which he found was not due to service, and PTSD was not found.

In March 2012, the Veteran underwent another VA examination.  The examiner diagnosed major depressive disorder.  The examiner found that while he met the stressor criteria for PTSD which is a combat experience, he did not meet the DSM-IV symptom criteria for a diagnosis of PTSD.  The examiner stated that the reliving experience and avoidant behavior symptoms were not found.  The examiner, again, opined that his major depressive disorder was not due to service.

Correspondence dated in May 2012 from Dr. N.A.O.V. reflects diagnoses of PTSD and depression due to service.  Dr. N.A.O.V. indicates that the Veteran experiences sleep problems, nightmares, and flashbacks of traumatic incidents of incidents in service.  He is nervous, hypervigilant, experiences intrusive thoughts, and does not like being in crowded places.  

Correspondence dated in July 2013 from Dr. J.R.C. reflects that the Veteran was evaluated on six occasions.  The examiner diagnosed PTSD and major depression.  Dr. J.R.C. indicated that the Veteran's stressors and symptoms meet the DSM-IV criteria for PTSD, and that his PTSD and depression are due to service.   

While service treatment records are negative for any psychiatric complaints or symptoms, the Veteran has reported an onset of symptoms during service while serving in Iraq and thereafter, although he did not seek treatment until 2006.  As detailed, while the Veteran has undergone two VA examinations wherein the examiners found no PTSD and determined that his depression was not due to service, his treating VA physicians have diagnosed depression and PTSD due to stressors in service.  Likewise, two private physicians have evaluated the Veteran and have determined that his PTSD and depression are due to his experiences in service and that he experiences symptomatology as a result of his experiences in Iraq.  

In applying the benefit of the doubt provisions, the Board concludes that the evidence is in equipoise, and the probative and persuasive evidence of record supports the Veteran's claim of service connection for an acquired psychiatric disability, to include PTSD and depression.  In applying the benefit of the doubt rule, service connection is warranted for an acquired psychiatric disability.


ORDER

New and material evidence having been received, the petition to reopen the claims of entitlement to service connection for depression, gastritis, and sleep apnea, is allowed.

Entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression, is granted.


REMAND

Gastritis

The Veteran asserts that he began to experience gastritis symptoms shortly after separation from active service, and that he believes his symptoms are due to medications taken for headaches and muscle aches.  See T. at 3, 5.  

The Veteran should be afforded a VA examination to assess the etiology of his gastritis.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).


Sleep apnea

The Veteran asserts that his sleeping problems began shortly after separation from active service.  See T. at 3.  As detailed hereinabove, Dr. N.A.O.V. has opined that the Veteran has sleeping problems due to his PTSD and depression.  

The Veteran should be afforded a VA examination to assess the etiology of his sleep apnea.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In light of these matters being remanded, associate with the claims folder or Virtual VA updated treatment records from the San Juan VA Medical Center (VAMC) for the period from November 14, 2012.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).

Skin disability

In a November 2010 rating decision, the RO denied entitlement to service connection for a skin condition.  In a December 2010 submission from the Veteran's representative, disagreement was expressed with the denial of service connection for a skin condition.  This issue must be remanded for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folder or Virtual VA updated treatment records from the San Juan VAMC for the period from November 14, 2012.

2.  AFTER all outstanding treatment records have been associated with the claims file, schedule the Veteran for a VA examination with a physician with appropriate expertise to ascertain the etiology of his claimed gastritis.  

It is imperative that the claims file be made available to and be reviewed by the examiner.  The examiner should offer an opinion as to the following:

a)  whether it is at least as likely as not (a 50 percent or higher degree of probability) that gastritis had its onset during his period of service or is otherwise related to the Veteran's period of service;

b)  whether gastritis is at least as likely as not (50 percent probability or more) proximately due to a service-connected disability, to include any medications taken for a service-connected disability;

c)  whether gastritis is at least as likely as not (50 percent probability or more) aggravated (made permanently worse beyond the natural progression of the disease) by a service-connected disability, to include any medications taken for a service-connected disability.

The examiner must provide reasons for these opinions. 

The examiner is advised that the Veteran is competent to report his symptoms and history; and that his reports must be considered in formulating the requested opinions.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting their reports.

If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

3.  AFTER all outstanding treatment records have been associated with the claims file, schedule the Veteran for a VA examination with a physician with appropriate expertise to ascertain the etiology of the Veteran's sleep apnea.

It is imperative that the claims file be made available to and be reviewed by the examiner.  The examiner should offer an opinion as to the following:

a)  whether it is at least as likely as not (a 50 percent or higher degree of probability) that sleep apnea had its onset during his period of service or is otherwise related to the Veteran's period of service;

b)  whether sleep apnea is at least as likely as not (50 percent probability or more) proximately due to a service-connected disability, to include PTSD or depression;

c)  whether sleep apnea is at least as likely as not (50 percent probability or more) aggravated (made permanently worse beyond the natural progression of the disease) by a service-connected disability, to include PTSD or depression.

The examiner must provide reasons for these opinions. 

The examiner is advised that the Veteran is competent to report his symptoms and history; and that his reports must be considered in formulating the requested opinions.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting their reports.

If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

4.  Issue a statement of the case with regard to the issue of entitlement to service connection for a skin disability.  This issue should not be certified to the Board, unless the Veteran submits a timely substantive appeal.

5.  If entitlement to service connection for gastritis or sleep apnea remains denied, issue a supplemental statement of the case.  The RO should ensure that all documents containing Spanish are translated to English.  The case should then be returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


